Opinion by
Henderson, J.;
The questions of law raised by the first, third, sixth and seventh assignments of error are well disposed of by the learned judge of the court of quarter sessions in his opinion filed in the case. The other assignments relate to questions of fact proper for the determination of the court of quarter sessions but not now before us as the writ of certiorari brings up the record only. We cannot go outside of that to consider matters of fact although they are discussed in the opinion of the court below: Hamilton St., 148 Pa. 640. The record is regular on its face and the argument of the appellant’s counsel has not persuaded us that the proceeding was erroneously confirmed.
The exceptions are overruled and the order affirmed at the cost of the appellant.